Name: Commission Regulation (EC) NoÃ 721/2007 of 25 June 2007 adapting Regulation (EC) NoÃ 884/2006 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1290/2005 as regards the financing by the European Agricultural Guarantee Fund (EAGF) of intervention measures in the form of public storage operations and the accounting of public storage operations by the paying agencies of the Member States by reason of the accession of Bulgaria and Romania to the European Union
 Type: Regulation
 Subject Matter: Europe;  European construction;  agricultural policy;  EU finance;  information technology and data processing;  management
 Date Published: nan

 26.6.2007 EN Official Journal of the European Union L 164/4 COMMISSION REGULATION (EC) No 721/2007 of 25 June 2007 adapting Regulation (EC) No 884/2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005 as regards the financing by the European Agricultural Guarantee Fund (EAGF) of intervention measures in the form of public storage operations and the accounting of public storage operations by the paying agencies of the Member States by reason of the accession of Bulgaria and Romania to the European Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty of Accession of the Republic of Bulgaria and Romania, Having regard to the Act of Accession of the Republic of Bulgaria and Romania, and in particular Article 56 thereof, Whereas: (1) Certain technical amendments are needed to Annexes IV and VI of Commission Regulation (EC) No 884/2006 (1), by reason of the accession of Bulgaria and Romania to the European Union. (2) These amendments concern the reference interest rates referred to in point I.2 of Annex IV of Regulation (EC) No 884/2006 necessary for Bulgaria and Romania in order to calculate the financing costs to be reimbursed to the Member States concerned for their public storage operations and the 2007 reference period for Bulgaria and Romania in order to calculate the standard costs to be reimbursed to the Member States concerned for their public storage operations for the budget year 2008. (3) Regulation (EC) No 884/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 884/2006 is amended as follows: 1. The Appendix to Annex IV is replaced by the Appendix in Annex I of the present Regulation. 2. Point I.1 of Annex VI is replaced by point I.1 in Annex II of the present Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 171, 23.6.2006, p. 35. ANNEX I Appendix Reference interest rates referred to in Annex IV 1. Bulgaria Sofia interbank borrowing offered rate three months (SOFIBOR) 2. Czech Republic Prague interbank borrowing offered rate three months (PRIBOR) 3. Denmark Copenhagen interbank borrowing offered rate three months (CIBOR) 4. Estonia Tallinn interbank borrowing offered rate three months (TALIBOR) 5. Cyprus Nicosia interbank borrowing offered rate three months (NIBOR) 6. Latvia Riga interbank borrowing offered rate three months (RIGIBOR) 7. Lithuania Vilnius interbank borrowing offered rate three months (VILIBOR) 8. Hungary Budapest interbank borrowing offered rate three months (BUBOR) 9. Malta Malta interbank borrowing offered rate three months (MIBOR) 10. Poland Warsaw interbank borrowing offered rate three months (WIBOR) 11. Romania Bucharest interbank borrowing offered rate three months (BUBOR) 12. Slovenia Slovenian Interbank borrowing offered rate three months (SITIBOR) 13. Slovakia Bratislava interbank borrowing offered rate three months (BRIBOR) 14. Sweden Stockholm interbank borrowing offered rate three months (STIBOR) 15. United Kingdom London interbank borrowing offered rate three months (LIBOR) 16. For the other Member States Euro interbank borrowing offered rate three months (EURIBOR) ANNEX II 1. Standard amounts to apply throughout the Community shall be established, by product, on the basis of the lowest real costs recorded during a reference period beginning on 1 October of year n and ending on 30 April the following year. For the budget year 2008, the reference period, for Bulgaria and Romania, begins on 1 January 2007 and ends on 30 April 2007.